Title: Motions on United States Boundaries, [8 June] 1781
From: Madison, James
To: 

Editorial Note
According to the JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., these two motions in JM’s hand were “made by the State of Virginia.” Following them, as given below, and on the same general subject, is a third proposal, also drafted by JM. The JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37). makes no mention of this undated proposal and hence it may never have been introduced. The manuscript of it is in NA: PCC, separated from the other two proposals by a document in an unknown hand, dated 15 July 1781. 
[8 June 1781]
Provided that you shall not recede from the former ultimatum of Congress on the subject of the boundaries of the U. States, in any part thereof except with respect to so much of the sd. Ultimatum as delineates the boundary from the intersection of the 45th. degree of N. Latitude with the River St. Laurence, to the mouth of the Illinois River, from which you are authorized to recede so far as to agree that the boundary of the U. States, between these two points shall run from the intersection aforesaid through the middle of the said River; of Lake Ontario; of the Straight of Niagara, & of Lake Erie to the mouth of the Miamis River, thence in a direct line to the source of the River Illinois & thence down the middle of the sd. River to its confluence with the Mississippi
Provided that you shall not in any case agree to a cession of any part of the territory lying on the S. East side of the River Ohio; nor admit any exclusive claims on the part of Great [Britain] to the territory lying between the sd. River, the Rivers Mississippi & Illinois and the Lakes Erie & Ontario.
With respect to the boundaries of the 13. U. States you may, if any obstacles to peace can be thereby avoided, & it should be approved by our Ally, leave the same altogether untouched & open to future adjustment. But as they will in all probability become an article of discussion, you are in the first instance to use every prudent endeavor to obtain an admission on the part of G. B. of the boundaries described in the Ultimatum of Congress on that subject: In case neither of these purposes can be effected you are to insist on the exclusive right of the U. States to all the territory included in the sd. Ultimatum which is actually settled by Citizens of any one of the 13 States, and avoid admitting any exclusive claims in [resp?]ect of G. B. to the territory remaining within the boundaries described in the aforesaid Ultimatum, which is settled neither by Citizens of the U. States nor by Subjects of the King of G. B.